Hammond, J.
These are two actions of tort, the first being for personal injuries sustained, by a minor, and the second by his father for loss of services of the minor. The actions were tried together.
There is no evidence that the minor was invited into the car by any one representing or having the right to act for the defendant ; and he was therefore at the most a mere licensee. The measure of the defendant’s duty was to refrain from wanton or reckless conduct tending to injure him. There was no evidence of such conduct.
The order directing verdicts for the defendant was correct. In each case the entry must be

Exceptions overruled.